Opinion issued December 6, 2018




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-18-00950-CR
                              NO. 01-18-00951-CR
                              NO. 01-18-00952-CR
                            ———————————
                      IN RE DAVID W. MEARIS, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, David W. Mearis, has filed a pro se petition for writ of mandamus

requesting that we compel the trial court to rule on various motions he has filed in

the underlying criminal proceedings, in which he has been charged with
compelling prostitution, aggravated assault, and aggravated kidnapping.1 We deny

the petition.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Bland.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      The underlying cases are styled The State of Texas v. Davis Mearis, cause
      numbers 1494314, 1511369, 1565096, all pending in the 263rd District Court of
      Harris County, Texas, the Honorable Jim Wallace presiding.
                                           2